     Case: 1:19-cv-01765 Document #: 64 Filed: 03/01/20 Page 1 of 1 PageID #:506




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )     Case No. 1:19-cv-1765
v.                                             )
                                               )     Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )     Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe              Store Name                   Store ID
 509              besthomestore18              besthomestore18
 384              TMAX HOME                    A13RYR1DOXIKZ5

 146              LetUWell Store               2934079



dismisses them from the suit with prejudice.

Dated this 29th Day of February 2020.                Respectfully submitted,


                                               By:     s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record
                                                     Counsel for Plaintiff

                                                     David Gulbransen (#6296646)
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com
